             Case 2:19-cv-00054 Document 1 Filed 08/28/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  DEL RIO DIVISION

JOSE GUADALUPE CAMARILLO,                              §
ANTONIA ARTEMIA CAMARILLO,                             §
FRANCISCO ARTURO CAMARILLO,                            §
ALBERTO JAVIER CAMARILLO, JOSE                         §
GUADALUPE CAMARILLO, REINALDO                          §
CAMARILLO, PEDRO ENRIQUE                               §
CAMARILLO, SONIA ESPERANZA                             §
CAMARILLO, and MARIA CAMARILLO,                        §
Individually and on Behalf of                          §   CIVIL ACTION NO. 2:19-CV-00054
The Estate of PEDRO CAMARILLO,                         §
                                                       §
       Plaintiffs,                                     §
                                                       §
v.                                                     §
                                                       §
FORT DUNCAN MEDICAL CENTER,                            §
L.P. d/b/a FORT DUNCAN REGIONAL                        §
MEDICAL CENTER, and                                    §
UNITED STATES OF AMERICA, 1                            §
                                                       §
       Defendants.                                     §

                                   NOTICE OF REMOVAL

       Defendant United States of America, by and through the United States Attorney for the

Western District of Texas and the undersigned Assistant United States Attorney, hereby files its

Notice of Removal with this Court removing the above-entitled action now pending as Cause No.

19-04-37237-MCVAJA in the 365th Judicial District Court, Maverick County, Texas, and in

support of this Notice of Removal states as follows:

       1.      On April 10, 2019, an action was filed as Cause No. 19-04-37237-MCVAJA in the




1
 The State Court action was styled Fort Duncan Medical Center L.P. d/b/s Fort Duncan Regional
Medical Center, Dr. Robert Marquinez, and United Medical Centers. Upon removal, the United
States of America is being substituted for Dr. Robert Marquinez, and United Medical Centers
pursuant to 28 U.S.C. § 2679(d)(1).
                Case 2:19-cv-00054 Document 1 Filed 08/28/19 Page 2 of 4



365th Judicial District Court, Maverick County, Texas, entitled Jose Guadalupe Camarillo,

Antonia Artemia Camarillo, Francisco Arturo Camarillo, Alberto Javier Camarillo, Jose

Guadalupe Camarillo, Reinaldo Camarillo, Pedro Enrique Camarillo, Sonia Esperanza

Camarillo, and Maria Camarillo, Individually and on Behalf of The Estate of Pedro Camarillo v.

Fort Duncan Medical Center, L.P. d/b/a Fort Duncan Regional Medical Center, Dr. Robert

Marquinez, and United Medical Centers. A copy of Plaintiffs’ Original Petition, Request for

Disclosure, and all pleadings are attached hereto as Exhibit 1. The United States has not been

served with the Citation or Petition. Trial has not been set or held.

       2.        Attached hereto as Exhibit 2 is a certification that Defendant Dr. Robert Marquinez

and United Medical Centers were acting within the scope of their deemed federal employment at

the time of incident out of which this suit arose.

       3.        This Notice of Removal is made pursuant to the provisions of 42 U.S.C. § 233(c) 2

(civil actions or proceedings against commissioned officers or employees).

       4.        Pursuant to the provisions of 28 U.S.C. § 1446(d), a Notice of Filing Notice of

Removal will be filed with the 365th Judicial District Court in Maverick County, Texas, a true and

correct copy of which is attached hereto as Exhibit 3.

       5.        Pursuant to Local Court Rule CV-3(a), a JS 44, Civil Cover Sheet is attached hereto

as Exhibit 4.

       6.        As this federal case is being initiated via removal, a Supplement to JS 44 is attached

hereto as Exhibit 5.



2
  Under 42 U.S.C. § 233(c), upon a certification by the Attorney General that the defendant was
acting in the scope of his employment at the time of the incident out of which the suit arose, any
such civil action or proceeding commenced in a State court shall be removed without bond at any
time before trial.



                                                     2
             Case 2:19-cv-00054 Document 1 Filed 08/28/19 Page 3 of 4



       WHEREFORE, Defendant United States of America provides this Notice that the action

now pending in the 365th Judicial District Court, Maverick County, Texas against Defendants Fort

Duncan Medical Center, L.P. d/b/a Fort Duncan Regional Medical Center, Dr. Robert Marquinez,

and United Medical Centers and Defendant United States of America is removed to this Court.


                                            Respectfully submitted,


                                            JOHN F. BASH
                                            UNITED STATES ATTORNEY


                                    By:      /s/Faith Johnson Lowry          .
                                            FAITH JOHNSON LOWRY
                                            Assistant United States Attorney
                                            601 NW Loop 410, Suite 600
                                            San Antonio, Texas 78216-5597
                                            Texas Bar No. 24099560
                                            faith.johnson@usdoj.gov
                                            Tel. (210) 384-7355
                                            Fax. (210) 384-7358

                                            ATTORNEYS FOR DEFENDANT




                                               3
             Case 2:19-cv-00054 Document 1 Filed 08/28/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that on August 28, 2019, a true and correct copy of the foregoing Notice of

Removal was electronically filed via the Court’s CM/ECF system and served upon the following

attorney of record via Federal Express and e-mail to:


       Daniel R. Dutko
       Rusty Hardin and Associates LLP
       5 Houston Center
       1401 McKinney Street, Suite 2250
       Houston, Texas 77010

       Edward J. Castillo
       Gonzalez Castillo, LLP
       1317 E. Quebec Avenue
       McAllen, Texas 78503



                                                    /s/Faith Johnson Lowry           .
                                                    FAITH JOHNSON LOWRY
                                                    Assistant United States Attorney




                                                4
